Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered. Applicant has amended the claims to include “a plurality of grooves and a plurality of protrusions that are alternately arranged with each other, the grooves and the protrusions are configured that the at least one selected from the group consisting of the upper surface and the side surface has a surface roughness Rz which is larger than 5 nm.  Applicant has argued that the prior art relied upon in the last Office Action does not disclose at least “one selected from the group consisting of the upper surface and the side surface comprises a plurality of grooves and a plurality of protrusions that are alternately arranged with each other, the grooves and the protrusions are configured that the at least one selected from the groups consisting of the upper surface and the side surface has a surface roughness Rz which is larger than 5 nm”.  This argument is respectfully found to be not persuasive because argument does not replace evidence where evidence is necessary (MPEP 2145(I)).   For example  Shitagami (US 2005/0189878 A1) discloses  “the barrier dame is outside the organic encapsulation layer; and the barrier dam comprises an upper surface away from the base substrate and a side surface facing the organic encapsulation layer, and at least one selected from a group consisting of the upper surface and the side surface comprises a groove and a protrusion of claim 1 rejected in the last Office Action is satisfied by the prior art relied upon in the last Office Action, the portions of the prior art relied upon having been pointed out and the reasoning for the rejection having been stated in the last Office Action, for example Shitagami et al discloses an organic encapsulation layer , the resin adhesive layer 33 corresponding to an organic encapsulation layer,para. 0059-0060). It is believed that the prior art relied upon in the last Office Action alsi disclosed the features of the dam corresponding the claim 1 rejected in the last Office Action and reasoning was 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (US 2015/0207099 A1)(“Kao”) in view of Seo (US 2016/0343954 A1).
Kao discloses an encapsulation structure, as Kao discloses an organic light emitting diode display with sealant (Abstract) including
A mother or  base substrate 12 (para. 0033), an electronic device on the substrate, as Kao discloses an OLED ( 121 (para. 0030) on the substrate and metal traces 123 (Fig. 1), an organic encapsulation layer 111 (para. 0035) and a barrier dam 112 (para. 0036) on the substrate,
The organic encapsulation covers the device (Fig. 1  shows 111 covers the OLED 121 )
The dam is outside the encapsulation (Fig. 1 shows the frame 112 is outside the sealant , and 
The dam includes an upper surface away from the substrate and a side surface facing the encapsulation is one of the upper surface and the side surface including a plurality of grooves and a plurality of protrusions alternately with each other ,and are one of the upper surface and the side surface, as Kao discloses a glass forming sealant layer which is a frit (para. 0035) and Kao also discloses in Fig. 5 and in Fig. 6 that the glass sealant layer has protrusions and concavities (Fig. 5 and Fig. 6 and para. 0043 and 0052).   has a surface roughness Rz larger than 5 nm, and Kao discloses first distance D1 is about 640 microns, and the second distance is about 610 microns, therefore the protuberance shown in Fig. 6 is about 30 microns, which is greater than 5 nm, which overlaps the recited range and the recited range is therefore obvious (MPEP 2144.05)..
Kao does not explicitly state an organic encapsulation, however Kao does disclose a frit glass forming sealant (para. 0035),.
Seo, in the same field of endeavor of light emitting elements (Abstract), discloses that frit glass forming sealaint is formed from a glass frit and epoxy based resin (para. 0456).

     Re claim 12:  Kao discloses in Fig. 4 the partitioning member 111  which corresponds to a barrier or dam, as seen in side vire in Fig. 2,  is in a ring shape seen from above in Fig. 4.  
Re claim 18:  Kao discloses an encapsulation structure, as Kao discloses an organic light emitting diode display with sealant (Abstract and para. 0014).
Re claim 19:  Kao in view of Seo discloses an electronic apparatus including the encapsulation structure of claim 1, as Kao in view of Seo discloses the OLED device shown in Fig. 3 (para. 0042) and as described in the rejection of claim 1 above, in combination with Seo as stated in the rejection of claim 1 above.
Re claim 20:  Kao  discloses a method including 
Providing a mother or   base substrate11  Forming an electronic device on the substrate, as Kao  discloses an OLED ( 121 (para. 0030) on the substrate and metal traces 123 (Fig. 1),  forming a light emitting device (para. 000038-0039)
Forming an organic encapsulation layer over the device, as Kao discloses adhesive layer 33 (para. 0059 and Fig. 8), which corresponds to an encapsulation layer and is made of a resin (para. 0060), as Kao discloses a frame glue (para. 112 (para. 0041), which is a disclosure of an organic encapsulation layer and glass forming sealant 111 (para. 0043, which is glass frit forming sealant, which a barrier dam 35 outside the encapsulation, and forms a separating member the dam includes an upper surface away from the substrate, as shown in Fig. 8, 
The organic encapsulation layer is formed after forming the barrier dam, as Kao in view of Seo discloses cutting out a portion of separating member 35 (para. 0084 and Fig. 6B), which is a disclosure 
The dam includes an upper surface away from the substrate and a side surface facing the encapsulation is one of the upper surface and the side surface including a plurality of grooves and a plurality of protrusions alternately with each other ,and are one of the upper surface and the side surface, as Kao discloses a glass forming sealant layer which is a frit (para. 0035) and Kao also discloses in Fig. 5 and in Fig. 6 that the glass sealant layer has protrusions and concavities (Fig. 5 and Fig. 6 and para. 0043 and 0052).   has a surface roughness Rz larger than 5 nm, and Kao discloses first distance D1 is about 640 microns, and the second distance is about 610 microns, therefore the protuberance shown in Fig. 6 is about 30 microns, which is greater than 5 nm, which overlaps the recited range and the recited range is therefore obvious (MPEP 2144.05)..
Kao does not explicitly state an organic encapsulation, however Kao does disclose a frit glass forming sealant (para. 0035),.
Seo, in the same field of endeavor of light emitting elements (Abstract), discloses that frit glass forming sealaint is formed from a glass frit and epoxy based resin (para. 0456).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an epoxy and frit frit forming mixture in the formulation as disclosed by Seo in the formulation disclosed by Kao because Seo discloses a mixture of art recognized suitability for an intended purpose (MPEP 2144.05).  
Kao discloses in Fig. 7 that the layer 1112 has a groove, and Kao also discloses in Fig. 1 that the barrier dam 111  shown in Fig. 3 which correspondi to a dam, is  formed before filling in the encapsulation layer or the frame glue (para. 0040).



Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al (US 2015/0207099 A1)(“Kao”) in view of Seo (US 2016/0343954 A1) as applied to claim1 above, and further in view of Kim et al (US 2015/0028294 A1)(“Kim”).
Kao in view of Seo discloses the limitations of claim 1 as stated above.  Kao in view of Seo is silent with respect to a first inorganic layer stacked with the organic layer in a direction perpendicular to the substrate , both the organic encapsulation layer and the barrie dam on a side of the first inorganic layer away from the base substrate.
Kim, in the same field of endeavor of organic light emitting displays (Abstract), discloses thin film encapsulating structure which includes at least one sandwich structure in which at least one organic layer is inserted between at least two inorganic layers (para. 0098).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kim with the device disclosed by Kao in view of Seo in order to obtain the benefit of preventing the infiltration of humidity and air as disclosed by Kim (Kim, para. 0062).
Re claim 4::  The combination of Kao and Seo and Kim discloses an edge of the organic encapsulation layer is in contact with the side surface of the barrier dam, as in Fig. 3 Kao discloses the glass frit forming sealant 111 is in contact with the organic light emitting layer 121, which includes encapsulation layer, as Kim discloses the light emitting layer includes other layers which are included in an organic light emitting device (0039), and in combination with Seo would enclude the encapsulation layers disclosed by Kim.  The reasons for combining the references are the same as stated above in the rejection of claim 3.



Re claim 20:  Shitagami discloses a method including 
Providing a  base substrate 20 (para. 0037)
Forming an electronic device on the substrate, as Shitagami discloses pixel regions 23 on the substrate (para. 0034 and Fig. 3)
Forming an organic encapsulation layer over the device, as Shitagami discloses adhesive layer 33 (para. 0059 and Fig. 8), which corresponds to an encapsulation layer and is made of a resin (para. 0060), such as acryl or epoxy based material (para. 0060), which is a disclosure of an organic encapsulation layer,
Forming a barrier dam 35 outside the encapsulation, as Shitagami discloses a separating member 35 (Fig. 8 and para. 0059), which corresponds to a barrier dam, as shown in Fig. 8,
The dam includes an upper surface away from the substrate, as shown in Fig. 8, 
And a side surface facing the encapsulation layer, the upper surface includes a groove and a protrusion, as Shitagami discloses the structure 35, which corresponds to a barrier dam (Fig. 8), includes a protrusion which is next to a cut out portion 35c, which is a groove (para. 0088), the cut out  portion is next to the protrusion portion 35b (Fig. 8), both of which are at a side portion of the dam.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shitagami et al (US 2005/0189878 A1)(“Shitagami”) as applied to claim 1 above, and further in view of Riegel et al (US 2018/0151833 A1)(“Riegel”).
Shitagami discloses the limitations of claim 1 as stated above.  Shitagami is silent with respect to an inorganic and an organic layer stacked.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the inorganic and organic stacked layers disclosed by Riegel with the device disclosed by Shitagani in order to obtain the benefit of protection from oxygen and moisture as disclosed by Riegel (Riegel, para. 0010).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Seo as applied to claim 4 above, and further in view of Bouten et al (US 2010/0264817 A1)(“Bouten”).
Kao in view of Seo discloses the limitations of claim 4 as stated above.  Kao in view of Seo is silent with respect to an edge of the encapsulation layer including an inclined surface, the surface including a thickness of the organic encapsulation in a direction perpendicular to the base substrate gradually reduced and a width of an orthographic projection of the first end on the base is less than 2 mm.
Bouten, in the same field of endeavor of protective layer for electro-optical material between electrodes (Abstract), discloses a small void 650 at the edge of the protective material and filed with material (para. 0030), and Bouten also discloses that the width of the seal adhesive at the portion of the edge seal which is inclined and therefore has an included angle, is approximately 0.2 mm to 10 mm wide (para. 0023 and Fig. 3), which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bouten with the device disclosed by Kao in view of Seoi in order to obtain the benefit of limiting water and oxygen penetration or .


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kao in view of Seo in view of Riegel et al (US 2018/0151833 A1)(“Riegel”) as applied to claim 3 above, and further in view of Cao et al (US 2020/0075700 A1)(“Cao”).
Kao in view of Seo in view of Riegel discloses the limitations of claim 3 as stated above.  Kao in view of Seo in view of Riegel is silent with respect to a second inorganic layer including on the sides of the barrier.
Cao, in the same field of endeavor of OLED display substrate (Abstract), discloses an OLED including an array of OLED devices (para. 0047), and protection form oxygen and moisture for the organic layers including a first inorganic protection layer 341, an organic layer 342, and a second inorganic layer 343 (para. 0049), and the first inorganic protection layer 342 and the second inorganic protection layer 343 also cover the barrier structures 331, 332 (para. 0048 and Fig. 4 and Fig. 5) and the inorganic, organic, and second inorganic protective layers cover the organic emitting devices 320 (para. 0049 and Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cao with the device disclosed by Kao in view of Seo in view of Riegel in order to obtain the benefit of protection from water and oxygen disclosed by Cao.

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kao et al (US 2015/0207099 A1)(“Kao”) in view of Seo (US 2016/0343954 A1)  in view of Riegel et al (US  as applied to claim 3 above, and further in view of Oh et al (US 2014/0306195 A1)(“Oh”).
Kao in view of Seo in view of Riegel discloses the limitations of claim 3 as stated above.  Kao in view of Seo in view of Riegel is silent with respect to a gap including that the organic encapsulation  layer and the dam do not touch.
Oh, in the same field of endeavor of OLED substrate display (Abstract) discloses a display unit 200, and  the organic film 310 does not touch the dam 120 (para. 0041-0042 and Fig. 1), the number of inorganic films may be more than one and may alternate with the organic film (para. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Oh with the device disclosed by Kao in view of Seo in view of Riegel  in order to obtain the benefit of avoiding moisture and oxygen as disclosed by Oh (para. 0046).

Claim  8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  over Kao et al (US 2015/0207099 A1)(“Kao”) in view of Seo (US 2016/0343954 A1)in view of Riegel et al (US 2018/0151833 A1)(“Riegel”) in view of Oh et al (US 2014/0306195 A1)(“Oh”) as applied to claim  7  above, and further in view of Cao et al (US 2020/0075700 A1)(“Cao”).
Kao in view of Seo in view of Riegel and of Oh discloses the limitations of claim 7 as stated above.  Kao in view of Seo, in view of Riegel and of Oh is silent with respect to a second inorganic layer including on the sides of the barrier.
Cao, in the same field of endeavor of OLED display substrate (Abstract), discloses an OLED including an array of OLED devices (para. 0047), and protection form oxygen and moisture for the organic layers including a first inorganic protection layer 341, an organic layer 342, and a second inorganic layer 343 (para. 0049), and the first inorganic protection layer 342 and the second inorganic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cao with the device disclosed by Kao in view of Seo,  in view of Riegel and of Oh in order to obtain the benefit of protection from water and oxygen disclosed by Cao.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kao et al (US 2015/0207099 A1)(“Kao”) in view of Seo (US 2016/0343954 A1) as applied to claim 1 above, and further in view of Riegel et al (US 2018/0151833 A1)(“Riegel”) in view of Oh et al (US 2014/0306195 A1)(“Oh”) as applied to claim  7  above, and further in view of Cao et al (US 2020/0075700 A1)(“Cao”).
Kao in view of Seo discloses the limitations of claim 1 as stated above.  Kao in view of Seo is silent with respect to the organic encapsulation on a side of the first inorganic layer and the first inorganic layer covers the barrier dam and a groove and a protrusion.
Riegel, in the same field of endeavor of optoelectronic component encapsulation (Abstract), discloses encapsulation by inorganic layer 106 and organic layer 108 stacked (para. 0025 and Fig. 2) on optoelectronic component which includes layers 114 and 116 (para. 0038 and Fig. 2).
Oh, in the same field of endeavor of OLED substrate display (Abstract) discloses a display unit 200, and  the organic film 310 does not touch the dam 120 (para. 0041-0042 and Fig. 1), the number of inorganic films may be more than one and may alternate with the organic film (para. 0045).Cao, in the same field of endeavor of OLED display substrate (Abstract), discloses an OLED including an array of OLED devices (para. 0047), and protection form oxygen and moisture for the organic layers including a first inorganic protection layer 341, an organic layer 342, and a second inorganic layer 343 (para. 0049), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the inorganic and organic stacked layers disclosed by Riegel with the device disclosed by Kao in view of Seo in order to obtain the benefit of protection from oxygen and moisture as disclosed by Riegel (Riegel, para. 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the arrangement disclosed by Oh with the device disclosed by Shitagami in view of Seo in view of Riegel  in order to obtain the benefit of avoiding moisture and oxygen as disclosed by Oh (para. 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Cao with the device disclosed by Kao in view of Seo  in view of Riegel in order to obtain the benefit of protection from water and oxygen disclosed by Cao.
Re claim 10:  The combination of Kao and Seo and , Riegel, and  Oh, and Cao discloses the second inorganic layer covers the organic encapsulation layer, and the first inorganic layer and the second inorganic layer is in contact with the first inorganic layer, as stated above in the rejection of claim 9 above, as Cao discloses an OLED including an array of OLED devices (para. 0047), and protection form oxygen and moisture for the organic layers including a first inorganic protection layer 341, an organic layer 342, and a second inorganic layer 343 (para. 0049), and the first inorganic protection layer 342 and the second inorganic protection layer 343 also cover the barrier structures 331, 332 (para. 0048 and Fig. 4 and Fig. 5) and the inorganic, organic, and second inorganic protective layers cover the organic emitting devices 320 (para. 0049 and Fig. 4).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kao et al (US 2015/0207099 A1)(“Kao”) in view of Seo (US 2016/0343954 A1)    as applied to claim 1 above, and further in view of Bouten et al (US 2010/0264817 A1)(“Bouten”).
Kao in view of Seo discloses the limitations of claim 4 as stated above.  Kao in view of Seo is silent with respect to an edge of the encapsulation layer including an inclined surface, the surface including a thickness of the organic encapsulation in a direction perpendicular to the base substrate gradually reduced and a width of an orthographic projection of the first end on the base is less than 2 mm.
Bouten, in the same field of endeavor of protective layer for electro-optical material between electrodes (Abstract), discloses a small void 650 at the edge of the protective material and filed with material (para. 0030), and Bouten also discloses that the width of the seal adhesive at the portion of the edge seal which is inclined and therefore has an included angle, is approximately 0.2 mm to 10 mm wide (para. 0023 and Fig. 3), which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).
The combination of Kao and Seo and of Bouten discloses a height of the barrier dam is smaller in thickness of the organic encapsulation in a direction perpencicular to the base substrate, as Bouten discloses an inclined surface as stated above in the rejection of claim 5 above,  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Bouten with the device disclosed by Kao in view of Seo in order to obtain the benefit of limiting water and oxygen penetration or permeation at the edge of the protective layer and the tapered edge protects from shear forces at the edge as disclosed by Bouten  (Bouten,para. 0023-0024).  

13  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kao et al (US 2015/0207099 A1)(“Kao”) in view of Seo (US 2016/0343954 A1) as applied to claim 1 above, and further in view of Kamiya et al (US 2016/0043346 A1)(“Kamiya”).
Kao in view of Seo discloses the limitations of claim 1 as stated above.  Kao in view of Seo is silent with respect to a plurality of strips.
Kamiya, in the same field of endeavor of EL display substrate with barriers (Abstract), discloses the dam in the form of strips (para. 0027 and 0042 and Fig. 4B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kamiya with the device disclosed by Kao in view of Seo in order to obtain the benefit of preventing deterioration of the multibarrier layer as disclosed by Kamiya(Kamiya, para. 0008).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  over Kao et al (US 2015/0207099 A1)(“Kao”) in view of Seo (US 2016/0343954 A1) as applied to claim 1 above, and further in view of Hamer et al (US 2019/0140209 A1)(“Hamer”).
Kao in view of Seo discloses the limitations of claim 1 as stated above.  Kao in view of Seo is silent with respect to the shape of the dam at the corners being bent.
Hamer, in the same field of endeavor of OLED substrate (Abstract), discloses dam 2 is rounded at the corners (Fig. 1A and Fig. 1B and para. 0051-0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Hamer with the device disclosed by Kao in view of Seo in order to obtain the benefit of surrounding the organic layer structure while using less area for the dam material as disclosed by Hamer (Hamer, para. 0020).

15 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kao et al (US 2015/0207099 A1)(“Kao”) in view of Seo (US 2016/0343954 A1)  as applied to claim1 above, and further in view of Park et al (US 2018/0090517 A1)(“Park”).
Kao in view of Seo discloses the limitations of claim 1 as stated above.  Kao in view of Seo is silent with respect to a plurality of dams in the direction away from the encapsulation.
Park, in the same field of endeavor of display substrate (Abstract), discloses in Fig. 12 DAM1, DAM2, DAM3, each of which are in multiple portions and are spaced at different distances from the encapsulation layer (para. 0127-0129 and Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Park with the device disclosed by Kao in view of Seo in order to obtain the benefit of the display being stronger against cracks as disclosed by Park (Park, para. 0133).


Claims 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over over Kao et al (US 2015/0207099 A1)(“Kao”) in view of Seo (US 2016/0343954 A1) as applied to claim 1 above, and further in view of Li et al (US 2018/0375060 A1)(“Li”).
Kao in view of Seo discloses the limitations of claim 1 as stated above.  Kao in view of Seo is silent with respect to hydrophobic and the recited hydrophobic materials.
Li, in the same field of endeavor of light emitting devices substrates (Abstract), discloses dams formed from hydrophobic materials, as Li discloses dams formed from a dam glue surrounding the periphery of the device (para. 0036), and  made from  PDMS (polydimethyl siloxane) (para. 0031), and Li also discloses the material is hydrophobic and a water barrier layer 15, which corresponds to a dam, is formed from PDMS (para. 0053 and 0055 and Fig. 4).

Re claim 17:  Kao in view of Seo and in view of Li discloses polydimethylsiloxane, as Li discloses PDMS(para. 0031) , as stated above in the rejection of claim 16.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895